Citation Nr: 1706895	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO. 11-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for a back disorder, to include the cervical and/or thoracolumbar spine.

3. Entitlement to service connection for bilateral upper and lower extremity numbness, to include as secondary to a disorder of the cervical and/or thoracolumbar spine.

4. Entitlement to service connection for migraine headaches, to include as secondary to a disorder of the cervical and/or thoracolumbar spine.

5. Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and/or anxiety disorder, to include as secondary to a disorder of the cervical and/or thoracolumbar spine.

6. Entitlement to service connection for a bilateral hip disorder. 

7. Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran has current diagnoses of left ear hearing loss, degenerative disc disease of the lumbar spine, anxiety and depressive disorder, and degenerative joint disease of the bilateral hips and knees.

2. The Veteran's left ear hearing loss, degenerative disc disease, anxiety and depressive disorder, chronic migraines, upper and lower bilateral extremity numbness, and degenerative joint disease did not manifest in service, were not continuous since service, and were not shown to a compensable degree within one year of separation from service. 

3. The Veteran's left ear hearing loss, degenerative disc disease, chronic migraines, anxiety and depressive disorder, and degenerative joint disease are not etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for a back disorder, to include the cervical and/or thoracolumbar spine have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

3. The criteria for service connection for bilateral upper and lower extremity numbness, to include as secondary to a disorder of the cervical and/or thoracolumbar spine have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

4. The criteria for service connection for chronic migraine headaches, to include as secondary to a disorder of the cervical and/or thoracolumbar spine have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

5. The criteria for service connection for a psychiatric disorder, to include major depressive disorder and/or anxiety disorder, to include as secondary to a disorder of the cervical and/or thoracolumbar spine have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

6. The criteria for service connection for a bilateral hip disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

7. The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a December 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA 

medical records. The Veteran has not identified any outstanding records to obtain. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person VA examinations in February 2010, May 2010, and April 2014. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claim. 

In March 2014, the Board remanded the case to obtain service treatment records, post-service treatment records, as well as addendum VA opinions regarding the Veteran's claims. The aforementioned records were procured and associated with the claims file. The April 2014 VA examiner provided addenda opinions adequate to address the Veteran's claims. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Degenerative disc disease, hearing loss, neuropathy, migraines, psychiatric disorders, and degenerative joint disease are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.



Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

Service Connection for Left Ear Hearing Loss

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran demonstrates a current left ear hearing loss disability. On the authorized audiological evaluation in February 2010, pure tone thresholds of the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
25
35
45

Service connection is in effect for right ear hearing loss. In December 2009, the Veteran underwent private audiometric testing and alleged that he was exposed to excessive noise levels during service. The Veteran's Report of Separation from the Armed Forces (DD form 214) indicates that he was a clerk typist in a unit stationed in the continental United States with no overseas service.   

The audiologist opined that the report of in-service noise exposure, as alleged by the Veteran, "certainly could account for part or all of the tinnitus and hearing loss." However, the audiologist further opined that "it would be impossible to predict the exact amount of hearing loss acquired while in the military" without audiometric testing during entry and at separation. Since the audiologist was unable to review the entire record in making a nexus determination, the opinion is less probative than that of the April 2014 VA examiner detailed below.





However, the preponderance of the evidence is against the Veteran's claim that his left ear hearing loss is etiologically related to his active service. On the authorized audiological evaluation at enlistment in January 1972, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
LEFT
10
5
0
30

On the authorized audiological evaluation in December 1974 at separation, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
LEFT
0
0
0
0


In March 2014, the case was remanded to the AOJ for an addendum opinion concerning the Veteran's hearing loss. The April 2014 VA examiner opined that there was no threshold shift when comparing the January 1972 enlistment examination with the December 1974 separation examination. She further opined that the Veteran's left ear hearing loss is likely due to his post-service career as a truck driver and construction worker. 

The April 2014 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is considered competent and probative evidence. The VA reviewed the claims file and provided a medical opinion supported by detailed rationale.

The Veteran contends that his hearing loss began in 1972, and thus, that he has experienced a continuity of bilateral hearing loss symptomatology since separation from service. However, the first instance of hearing loss, for VA purposes, occurred during a December 2009 audiological examination-more than 30 years after the Veteran's separation from service. 

In the January 1985 Report of Medical History at enlistment in the Army National Guard, the Veteran reported that he was in good health and denied having or ever having had ear trouble or hearing loss. Contemporaneous evidence has greater probative weight than a history reported by a veteran. See Curry v. Brown, 7 Vet. App. 59 (1994). Moreover, the military medical examination questionnaires and resulting studies were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Thus, the Veteran's contemporary reports of medical history outweigh his later assertions that his hearing loss began in service and has continued since service separation. Therefore, the Board finds that there is no continuity of symptomatology with respect to his bilateral hearing loss. 

Accordingly, service connection for left ear hearing loss is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.





Service Connection for a Spine Disorder

The Veteran has a current diagnosis of multilevel degenerative disc disease of the lumbar spine. This diagnosis was confirmed by x-ray conducted in the Veteran's February 2010 VA examination. 

The Veteran contends his cervical and/or thoracolumbar spine disorder is a result of multiple parachute jumps during active service. The Veteran stated that he was trained in parachute jumping for four to six weeks. The Veteran specified that the first weeks were physical training and learning how to land and use the equipment, while the last week of training they practiced jumps. The Veteran then stated that after he completed training, he was required to jump every two months for practice. The Veteran's DD Form 214 notes the Veteran received the Parachutist Badge, confirming his parachute training. 

However, the preponderance of the probative evidence (i.e., both factually informed and medically competent) is against the Veteran's claim that his current degenerative disc disease of the lumbar spine is etiologically related to his active service. The Veteran underwent an in-person examination in February 2010 in order to diagnose his current back condition. The April 2014 VA examiner reviewed the available records and opined that the Veteran's current back disability is not etiologically related to his active service due to the absence of any treatment for his back in service. The examiner also noted that the Veteran's January 1985 examination for enlistment in the Army National Guard was also absent of any notes concerning the Veteran's back. The Veteran reported a normal spine condition and stated he had no recurrent back pain and no past health problems. On examination, clinical evaluation of the head, neck, spine, and neurological system was normal. The VA examiner further remarks that the first instance of treatment for the Veteran's back occurred in April 2008-more than 30 years after separation from service.




The April 2014 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is considered competent and probative evidence. The VA examiner reviewed the claims file and provided a medical opinion supported by adequate rationale.

The Veteran has not identified a specific incident in service responsible for his spine condition, but rather points to several incidents of "bad jumps" and "general wear and tear." The Veteran is competent to report incidents in service, he is not competent to establish a nexus through his own lay assertions. The Veteran is not competent to offer an opinion as to the etiology of a back disability due to the medical complexity of the matter involved. Degenerative disc disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, service connection for a back disorder, to include the cervical and/or thoracolumbar spine is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service Connection for Numbness of the Extremities, Migraine Headaches, and a Psychiatric Disorder

The Veteran contends his bilateral upper and lower extremity numbness,
 migraine headaches, and psychiatric disorder are a result of his cervical spine disorder. However, as the Board has determined that the Veteran's cervical and/or thoracolumbar spine condition is not related to his active service, service connection on a secondary basis is not appropriate. 




The record does not contain any competent medical evidence suggestive of a direct nexus between the Veteran's military service and his current bilateral upper and lower extremity numbness, migraine headaches, and psychiatric disorder. The Veteran's December 1974 separation examination was absent of any reference to bilateral upper and lower extremity numbness, migraine headaches, or any psychiatric disorder. At enlistment in the Army National Guard in January 1985, the Veteran reported normal upper and lower extremities, normal psychiatric condition, and normal neurological condition. The examination report noted no past health problems. These reports are highly probative as they bear on the Veteran's then-physical condition when he left active military service. Rucker, supra.

The Veteran first complained of numbness of the forearms and hands in 2009. In February 2010, the Veteran underwent an EMG, which attributed his upper extremity numbness to ulnar neuropathy-compression of the ulnar nerve at the elbow or cubital tunnel. The April 2014 examiner opined that the Veteran's bilateral upper and lower extremity numbness was not etiologically related to his active service, as it did not begin in service, nor was it attributable to any event in service. 

In the February 2010 VA examination, the Veteran contended that his migraine headaches could be attributed to an in-service where he fell face forward during a jump and that he has experienced a continuity of migraine headache symptomatology since separation from service. However, the Veteran was first treated for migraine headaches in July 2008, where the Veteran noted that he experienced headaches in the late 1980's while on blood thinners. 

Contemporaneous evidence has greater probative weight than a history reported by a veteran. See Curry and Rucker, above. The Veteran's contemporary reports of medical history outweigh his later assertions that his migraine headaches began in service and have continued since service separation. There is no continuity of symptomatology with respect to his migraine headaches.

The Veteran was first seen for an intentional drug overdose in July 1978 where the physician diagnosed him with "situational depressive reaction." The Veteran was formally diagnosed with an anxiety disorder and depression in May 2009. The Veteran's service treatment records are absent for any mental health symptoms. The Veteran's January 1985 examination for enlistment in the Army National Guard was also absent of any mental health symptoms. The April 2014 VA examiner noted that the Veteran himself attributes his anxiety and depressive disorders to the pain caused by his spine disability. 

Accordingly, service connection for bilateral upper and lower extremity numbness, migraine headaches, and psychiatric disorder, to include as secondary to a cervical and/or thoracolumbar spine condition, is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service Connection for Bilateral Knee and Hip Conditions

The Veteran contends his bilateral knee and hip disorders are a result of multiple parachute jumps while in service.

The Veteran is currently diagnosed with degenerative joint disease of the bilateral hips and knees. This was confirmed by an x-ray during the May 2010 VA examination. 

However, the preponderance of the evidence is against the Veteran's claim that his current hip and knee disabilities are etiologically related to his active service. The Veteran underwent in-person examinations in May 2010. The May 2010 and April 2014 VA examiners reviewed the available records and opined that the Veteran's current hip and knee disabilities are not etiologically related to his active service since there is no evidence of hip or right knee pain in the Veteran's service treatment records. The May 2010 examiner noted that the Veteran was diagnosed with possible knee bursitis or tenosynovitis in 1974, but also noted that there is no additional mention of left knee pain. The May 2010 VA examiner further opined that based on the fact that there is no documentation of injuries in service, the Veteran's parachuting experience was limited to 3 years with fairly infrequent jumps, and there is not documentation of these claimed conditions since discharge, the Veteran's bilateral hip and knee disabilities were not etiologically related to active service. The April 2014 VA examiner agreed with the May 2010 VA examiner's determination, and further noted that the Veteran's January 1985 examination for enlistment in the Army National Guard was "silent" with reference to any hip or knee disorder. 

The May 2010 and April 2014 VA examiners provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiners are considered competent and probative evidence. The VA examiners reviewed the claims file and provided medical opinions supported by adequate rationale.

The evidence demonstrates that the Veteran's bilateral hip and knee disabilities are not etiologically related to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for bilateral hip and knee disabilities, is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for left ear hearing loss is denied.

Service connection for a back disorder is denied.

Service connection for bilateral upper and lower extremity numbness is denied.

Service connection for chronic migraine headaches is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a bilateral knee condition is denied. 

Service connection for a bilateral hip condition is denied. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


